Name: Council Regulation (EC) No 7/2000 of 21 December 1999 amending Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules
 Type: Regulation
 Subject Matter: trade policy;  leather and textile industries;  international trade;  cooperation policy;  trade
 Date Published: nan

 Avis juridique important|32000R0007Council Regulation (EC) No 7/2000 of 21 December 1999 amending Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules Official Journal L 002 , 05/01/2000 P. 0051 - 0055COUNCIL REGULATION (EC) No 7/2000of 21 December 1999amending Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rulesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Regulation (EC) No 517/94(1), and in particular its Annexes IIIB and VI, establishes the annual quantitative limits for certain products originating in Bosnia-Herzegovina and Croatia;(2) Council Regulation (EC) No 6/2000 of 17 December 1999 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia and Herzegovina and Croatia and to imports of wine originating in the Former Yugoslav Republic of Macedonia and the Republic of Slovenia(2) introduces the splitting of the existing global concessions into country specific ones for Bosnia-Herzegovina and Croatia;(3) It is appropriate to also follow this approach for textiles products, and thus to split the existing common quantitative restrictions into country specific ones for Bosnia-Herzegovina (30 %) and Croatia (70 %) according to the trade patterns and actual utilisation of quantitative limits for the last three years (1996-1998), and therefore to amend Annexes IIIB and VI to Regulation (EC) No 517/94;(4) The General Affairs Council of 13 September 1999 invited the Commission to examine possible improvements to the current measures;(5) It is therefore appropriate to increase the quota levels for Bosnia-Herzegovina and Croatia, taking as a basis the quota growth rate per category which was foreseen in a Supplementary Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade in textile products, concluded by Decision 90/649/EEC(3);(6) It is appropriate to allow, in certain cases, import authorisations to be issued by electronic means;(7) The quota levels for Category 6 for the year 1999 for Bosnia-Herzegovina and Croatia should be increased in order to absorb certain pending import requests,HAS ADOPTED THIS REGULATION:Article 1Annexes IIIB and VI to Regulation (EC) No 517/94 shall be replaced by those appearing in Annexes I and II respectively to this Regulation.Article 2The following paragraph shall be added to Article 21 "4. Import authorisations may be issued by electronic means at the request of the importer concerned. At the duly motivated request of that importer, and provided that paragraph 3 of this Article has been complied with, an import authorisation issued by electronic means may be replaced by an import authorisation in paper form by the competent authority of the same Member State which issued the original import authorisation. However, that authority shall only issue an import authorisation in written form after having ensured that the authorisation by electronic means has been cancelled.The Commission may, in accordance with the procedure provided for in Article 25(1), (2) and (3), take any measure necessary to implement this paragraph."Article 3In order to accommodate certain additional requests for import authorisations made in 1999, in Annex IIIB under "Republics of Bosnia-Herzegovina and Croatia", under Category 6 "Quantity" "1415" shall be replaced by "1465".Article 4This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.However, Article 1 shall apply with effect from 1 January 2000, and Article 2 shall apply with effect from 20 December 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 1999.For the CouncilThe PresidentT. HALONEN(1) OJ L 67, 10.3.1994, p. 1, as last amended by Commission Regulation (EC) No 1457/97 (OJ L 199, 26.7.1997, p. 6).(2) See page 1 of this Official Journal.(3) OJ L 352, 15.12.1990, p. 120.ANNEX I"ANNEX III BAnnual Community quantitative limits referred to in the fourth indent of article 2(1)Republic of Bosnia-Herzegovina>TABLE>Republic of Croatia>TABLE>Federal Republic of Yugoslavia (Serbia and Montenegro)>TABLE>"ANNEX II"ANNEX VIOUTWARD PROCESSING TRAFFICAnnual Community quantitative limits referred to in Article 4Republic of Bosnia-Herzegovina>TABLE>Republic of Croatia>TABLE>Federal Republic of Yugoslavia (Serbia and Montenegro)>TABLE>"